Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings

Figures 1-2 appear to be Prior Art based on their descriptions on pages 5-7 of the specification, and should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, line 11 recites “correcting the satellite signals using the DCM-based differential corrections”. Initially, it is unclear what it means to correct the satellite signals. In DGPS it is generally pseudorange measurements of signals that are corrected, not the signals themselves - see para. [0032] of the specification, esp. “pseudorange correction”. Further, the claim does not recite receiving any satellite signals. The claim recites only receiving an approximate location (lines 2-3). If satellite signals (or pseudoranges) are to be corrected, receiving such signals (or pseudoranges) appears to be an essential step. Claim  1 is therefore rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  

Claims 14 and 26 recite the same limitations as claim 1 and are rejected as indefinite for the same reasons.



The remaining claims are indefinite because they depend on claims 1, 14, and 26.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 and 26-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 – Statutory Category


	Step 2A, Prong One – Recitation of a Judicial Exception
	Claim 1 recites:
- deriving DCM-based differential corrections for the satellite signals at the approximate location based on the DCM; 
- correcting the satellite signals using the DCM-based differential corrections; and 
- determining a location of the rover platform using the corrected satellite signals.
	These steps fall within the mathematical concept grouping of abstract ideas enumerated in the 2019 PEG. Deriving the DCM-based differential corrections comprises performing an interpolation or evaluating a polynomial (see claims 3-6), correcting satellites signals using the corrections comprises adding the corrections to pseudoranges (see para. [0032]) and determining a location using the corrected satellite signals comprises solving a series of equations for the location. Claim 1 therefore recites an abstract idea. 

	Step 2A, Prong Two – Practical Application
	Claim 1 further recites:
- receiving an approximate location; and 

However these steps comprise insignificant extra-solution activity, e.g., data gathering, and therefore do not integrate the judicial exception into a practical application of the exception.

 	Step 2B – Inventive Concept
	As discussed in Step 2A, Prong Two above, the additional elements recited in the claim comprise insignificant extra-solution activity, e.g., data gathering. These elements therefore do not amount to significantly more than the abstract idea itself, i.e. they do not amount to an inventive concept. Claim 1 is therefore not patent eligible.

	Claims 2-10 merely further describe the differential correction map and the mathematical details of deriving the differential corrections and therefore do not integrate the judicial exception into a practical application or add significantly more. 

Claims 11 and 12 merely limit the insignificant extra-solution activity of data gathering to the particular technological environments of a broadcast radio signal and a communication network and therefore do not integrate the judicial exception into a practical application or add significantly more. 

Claim 13 recites converting the differential corrections to RTCM format, mere insignificant extra-solution activity that does not integrate the judicial exception into a practical application or add significantly more.

	Claims 14-23 and 26-28 differ from claims 1-13 in reciting a memory, processor, and non-transitory computer readable medium. These elements comprise generic computer equipment that is merely used as a tool to perform the abstract idea and therefore they do not integrate the judicial exception into a practical application or add significantly more.

	Claim 24 recites a radio receiver to receive a broadcast radio signal that conveys the DCM and provide the DCM to the processor. The radio receiver merely limits the insignificant extra-solution activity of data gathering to a particular technological environment and therefore does not integrate the judicial exception into a practical application or add significantly more.

	Claim 25 is not rejected under 35 U.S.C. 101 because, as best understood, the addition of a GNSS receiver to the apparatus integrates the abstract idea into the practical application of determining and correction the location of the apparatus based on received GNSS signals. 

Claim Rejections - 35 USC § 102
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 14, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loomis (US 5,477,458).

Regarding claims 1 and 14, Loomis teaches a method comprising: 
receiving an approximate location of a rover platform based on satellite signals for a Global Navigation Satellite System (GNSS) (“last location fix...of the mobile station” 12:30-31); 
receiving for the GNSS a differential correction map (DCM) representing a non-planar surface of differential corrections that varies across a geographical area represented by the DCM, the differential corrections being based on a reference station constellation of GNSS reference stations having respective locations spanning the geographical area, the GNSS reference stations including physical or virtual reference stations (in the abstract see “pseudorange correction information”, “[e]ach fiducial station”, “central station retransmits the pseudorange correction signals”, “(u, v, w)” 
deriving DCM-based differential corrections for the satellite signals at the approximate location based on the DCM (12:62 – 13:10; 14:48-66);
correcting the satellite signals using the DCM-based differential corrections (claim 1 step (6) at 20:65 – 21:11); and 
determining a location of the rover platform using the corrected satellite signals (claim 1 step (7) at 21:12-18).  
The apparatus of claim 14 is shown at 21, Figs. 1 and 3. The memory and processor recited in claim 14 are considered inherent to the navigation processor taught at 9:1-2.

Regarding claim 11, Loomis teaches that receiving the DCM includes receiving the DCM via a broadcast radio signal that conveys the DCM (16:44-51). 

Regarding claim 24, a radio receiver is considered inherent to receiving the broadcast radio signal conveying the DCM as taught at 16:44-51.

Regarding claim 25, a GNSS receiver is considered inherent to receiving GNSS signals from satellites 17-1...4 at apparatus 21, Figs. 1 and 3.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Loomis (US 5,477,458).

Regarding claims 7 and 20, Loomis teaches first and second DCMs as claimed (12:62 – 13:10; 14:48-66), but does not teach receiving both DCMs at the rover and computing a weighted average to produce weighted-average differential corrections.
However Examiner takes official notice that it is well-known that computing an average gives a result having reduced error. Further, any average is weighted in some manner, if only with equal weights. It would have been obvious to modify Loomis by providing both DCMs to the rover and computing a weighted average in order to reduce error in the differential correction.

Regarding claim 12, Loomis does not teach receiving the DCM over a communication network. Loomis’s DCM is received via a broadcast radio signal (16:44-51). However Examiner takes official notice that it is well-known to receive differential corrections over a communication network. It would have been obvious to modify Loomis by receiving the DCM over a communication network because it is a KSR Int’l Co. v. Teleflex Inc.  

Claims 2-6, 8, 15-19, 21, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loomis (US 5,477,458) in view of Appleford (US 9,405,010).

Regarding claims 2 and 15, Loomis’s DCM includes a DCM identifier (IODE, 22-26) and differential corrections for each reference station (abstract lines 7-16). Loomis does not teach (1) the DCM including GNSS time or (2) the locations of one or more of the reference stations.  
However, regarding (1), Loomis teaches that the corrections PRC(t;t0;m;n) are  “valid for times t>=t0 that are near t0” (20:14-16). If not implicit or inherent, it would have been obvious to modify Loomis by including a time with the DCM in order to inform a rover of the time of validity of the DCM. It would have been further obvious to include a GNSS time because it is a common time reference for the rover and reference stations, as both receive GNSS signals and therefore have knowledge of GNSS time.   
Regarding (2), Loomis teaches that locations of the reference stations are not included in the DCM but instead are stored at the rover (abstract lines 16-22). However including the locations of the reference stations in the DCM is a known alternative. For example, see Appleford 8:55 – 9:6, esp. 8:67 – 9:6. It would have been obvious to further modify Loomis according to Appleford because it is merely a simple substitution KSR Int’l Co. v. Teleflex Inc.

Regarding claims 3, 16, and 26, Loomis teaches that the deriving includes interpolating the DCM at the approximate location to produce the DCM-based differential corrections as interpolated differential corrections (12:62 – 13:10).  

Regarding claims 4, 17, and 27 Loomis’s interpolation method includes proximity-weighting the differential corrections of the reference stations as a function of distances between the approximate location and the locations of the reference stations; and combining the proximity-weighted differential corrections to produce the interpolated differential corrections (Loomis’s weights ak’ in equations (8) and (9) are a function of distances between the approximate location and the locations of the reference stations as expressed through equations (5)-(8); the weighting and combination is shown in equation (9)).  

Regarding claims 5, 6, 18, and 19 the ID, GNSS time, and reference station location components of the DCM have already been discussed above with respect to claims 2 and 15. Loomis further teaches the DCM including polynomial coefficients of a polynomial fit for the differential corrections for the reference stations, wherein the deriving includes evaluating the polynomial fit at the approximate location using the polynomial coefficients (14:48–66).  

Regarding claims 8 and 21, all of the components of the two DCMs have already been discussed with respect to claims 2, 5, 6, 15, 18, and 19 above. It would have been obvious to further modify Loomis in view of Appleford by implementing the DCMs as claimed for the same reasons discussed above.

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Loomis (US 5,477,458) in view of Fuller (US 6,531,981) and further in view of Hatch (US 5,764,184).

Regarding claims 9 and 22, Loomis does not teach that receiving the DCM further includes receiving multiple DCMs representing different reference station constellations, or the deriving includes deriving differential corrections based on each DCM and computing a weighted average of the differential corrections from the multiple DCMs to produce the DCM-based differential corrections as weighted-averaged differential corrections.  
Fuller, in analogous art, teaches receiving differential corrections representing different reference station constellations and computing a weighted average of the differential corrections from the different reference station constellations (407, Fig. 4; 6:35-64, where the different reference station constellations are local-area and wide-area, respectively, as shown in Figs. 1, 2a-b). Fuller teaches that this allows wide-area corrections to be augmented with local corrections to accurately correct GPS 
Fuller’s local-area differential corrections comprise a DCM similar to Loomis’s (see the description of the local-area correction at 6:35-65), but Hatch does not appear to teach that the wide-area correction comprises a DCM. However it is known for wide-area corrections to comprise a DCM – for example see Hatch 5:65 – 6:8, Fig. 2, and 5:14-16. It would have been obvious to further modify Loomis according to Hatch because it is a simple substitution of one type of wide-area correction for another to obtain predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Loomis (US 5,477,458) in view of [Edge (US 10,267,892) or Baryshnikov (US 8,140,261)].

Regarding claims 10 and 23, Loomis does not teach that the DCM includes the location of only one of the reference stations, the method further comprising deriving locations of the other reference stations from the location of the only one reference station and known locations of other ones of the reference stations relative to the location of the only one reference station, wherein the deriving includes deriving the DCM-based differential corrections based on the location of the only one of the reference stations and the derived locations.  

 However the claimed method of deriving reference station locations based on relative locations combined with one known/absolute location is well-known. For example, Edge teaches deriving base station locations based on relative locations of said stations and an absolute location of a reference point (13:13-21). Edge does not provide any detail regarding the reference point, but a reference point equal to one of the base stations locations would have at least been obvious to try as it is a matter of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc. It would further have the advantage of allowing the base station locations to be derived directly from the reference point location and the relative locations. As another example, Baryshnikov teaches deriving locations of sensor nodes based on relative locations of said nodes and one known absolute node location (1:23-34, 8:57-65).
It would have been obvious to modify Loomis according to Edge or Baryshnikov because it is a simple substitution of one known method of obtaining Loomis’s reference station locations for another to obtain predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc. 
As for including the one location in the DCM, this is one of a finite number of identifiable, predictable ways in which the relative and absolute location information can be divided between the DCM and the rover storage, any of which would have at least .   

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Loomis (US 5,477,458) in view of Noriyasu (JP H08292247).

Regarding claim 13, Loomis does not teach converting the differential corrections to a Radio Technical Commission for Maritime Services (RTCM) format. Noriyasu teaches converting differential corrections to RTCM format (translation page 3, lines 18-19). It would have been obvious to further modify Loomis by converting the differential corrections into RTCM format because it is a standard format used by GNSS receivers and would facilitate use of the corrections by such receivers.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Loomis (US 5,477,458) in view of Appleford (US 9,405,010) as applied to claim 26 above, and further in view of [Edge (US 10,267,892) or Baryshnikov (US 8,140,261)].

Regarding claim 28, the limitations are the same as those of claims 10 and 23, and it would have been obvious to further modify Loomis according to Edge or Baryshnikov for the same reasons discussed above with respect to claims 10 and 23.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
McBurney (US 6,437,734) teaches a polynomial model of differential correction “for reduced data communication volume and reduced computational effort” (claim 1).
Janky (US 7,580,794) teaches providing location correction in a plurality of different formats (5:52 – 6:59), including a correction map comprising the locations of and the location corrections from GPS correction reference stations (6:10-15; reference stations shown at 32A-M, Fig. 1).
Pan (US 2018/0284293) teaches differential corrections to carrier phase or pseudorange measurements, with proximity weighting of corrections from different reference stations (para. [0151]). 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469.  The examiner can normally be reached on Monday-Thursday, 9AM - 4PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSI J GALT/Primary Examiner, Art Unit 3648